Citation Nr: 0033935	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  95-23 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peptic ulcer disease 
and right-sided hernia.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


INTRODUCTION

The veteran serve don active duty from December 1954 to 
November 1956.

This appeal arose from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO determined that the claim of 
entitlement to service connection for stomach ulcers and 
right-sided hernia was not well grounded.

In February 1999 the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for peptic ulcer 
disease and right-sided hernia.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veteran's Claims (Court), which 
after a joint motion filed by the appellant and the 
Secretary, vacated the Board's February 1999 decision and 
remanded the case for further action consistent with its 
December 1999 order.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On October 30, 2000, the President signed into law a bill 
containing the "McCain Amendment."  This provision rewrites 
38 U.S.C.A. § 5107, to eliminate the well-grounded claim 
requirement,  This law is effective as of October 30, 2000 
and must be applied to all applicable pending appeals.

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106 of this 
title.

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  The Secretary may decide a claim without providing 
assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  


H.R. 4205, the Floyd D. Spence National Defense Authorization 
Act for FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000), to be codified at 38 U.S.C.A. § 5107(a).

However, on November 9, 2000, the President signed H.R. 4864, 
Public Law 106-475 Veterans Claims Assistance Act of 2000 
(November 9, 2000; 114 Stat. 2096) to be codified at 
38 U.S.C.A. § 5103(a).  This law eliminates the well-grounded 
requirement and amplifies the duty to notify and assist.  Its 
enactment repeals the "McCain Amendment."

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The provides that the Secretary shall make reasonable efforts 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).

Current law provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim:

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to active military, naval, or air service that 
are held or maintained by a government entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

A review of the record discloses that the veteran identified 
specific medical facilities wherein he was treated while on 
active duty pertinent to the disabilities for which service 
connection is sought.  While a general inquiry to the 
National Personnel Records Center (NPRC) was undertaken, the 
specific medical facilities reported by the veteran were not 
identified.  Also, while development was undertaken to obtain 
VA medical facility treatment records, no definite clarifying 
follow-up inquiry was made at the VA medical facility in 
Kerrville, Texas, and the Corpus Christi outpatient Clinic 
where the veteran claimed to have received treatment.  

Accordingly, this case is remanded to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should request the veteran to identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of peptic 
ulcer disease and right-sided hernia.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the should 
secure all outstanding VA treatment 
reports, particularly those which may be 
located at the VA medical facility in 
Kerrville, Texas, and the corpus Christi 
VA Outpatient Treatment Center "since 
discharge".  Any unsuccessful attempts 
at obtaining the foregoing records should 
be documented in writing.

2.  The RO should contact the NPRC and or 
other appropriate service department 
facility and request the veteran's 
reported records of treatment at Fort 
Bliss, Texas in 1954, Fort Ord, 
California and Fort Sheridan, Illinois in 
1955; aboard the U.S.S. General Patrick 
for 18 days in 1956, subsequently at Fort 
Lewis, Washington, Army Hospital; and the 
Corpus Christi "NAS Hospital" within 
one year after discharge.  Any 
unsuccessful attempts at obtaining the 
foregoing records should be documented in 
writing.

3.  The RO should arrange for a VA 
special gastrointestinal examination of 
the veteran for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any peptic 
ulcer disease and right-sided hernia that 
may be present.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  



The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  

The examiner must be requested to express 
an opinion as to whether peptic ulcer 
disease and right-sided hernia is or are 
related to the veteran's period of active 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for peptic ulcer 
disease and right-sided hernia.

6.  The RO must review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 
17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the RO; 
however, the appellant is hereby notified that failure to 
report for a scheduled VA examination(s) may adversely affect 
the outcome of his claim (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


